OPINION — AG — ** ACCOUNTANCY — LICENSE — SHAREHOLDERS ** (1) A SHAREHOLDER NO LONGER DULY LICENSED TO RENDER PROFESSIONAL SERVICES IS DISQUALIFIED FROM CONTINUED PARTICIPATION IN A PROFESSIONAL CORPORATION. THE SHARES MAY BE PURCHASED OR REDEEMED PURSUANT TO THE ARTICLES OF INCORPORATION, THE BY-LAWS, OR BY PRIVATE AGREEMENT. IN THE ABSENCE OF SUCH A PROVISION, THE PROFESSIONAL CORPORATION SHALL PURCHASE THE SHARES OF THE DISQUALIFIED SHAREHOLDER WITHIN NINETY (90) DAYS OF THE DISQUALIFICATION. 18 Ohio St. 810 [18-810], 18 Ohio St. 815 [18-815] (2) LICENSED PUBLIC ACCOUNTANTS ARE NOT A "RELATED PROFESSIONAL SERVICE", AS DEFINED IN 18 Ohio St. 801 [18-801] ET SEQ., AND THEREFORE, MAY NOT COMBINE WITH OTHER SERVICES FOR PURPOSES OF PROFESSIONAL INCORPORATION. THE TERM "RELATED PROFESSIONAL SERVICES", AS SET FORTH IN THE ACT, HAS NO APPLICATION TO A PROFESSIONAL CORPORATION OF PUBLIC ACCOUNTANTS. 18 Ohio St. 803 [18-803] (ACCOUNTING FIRM) CITE: 18 Ohio St. 810 [18-810], 18 Ohio St. 815 [18-815], 18 Ohio St. 841 [18-841], 18 Ohio St. 803 [18-803](A)(2)(J), 18 Ohio St. 803 [18-803](3)(A), 18 Ohio St. 803 [18-803](3)(B) (F. ANDREW FUGITT)